Exhibit 10.9(iii)
AMENDED AND RESTATED
EXECUTIVE CHANGE IN CONTROL
SEVERANCE BENEFITS AGREEMENT
     This Amended and Restated Executive Change in Control Severance Benefits
Agreement (the “Agreement”) is entered into as of May 18, 2011 (the “Effective
Date”), between Kaye Foster-Cheek (“Executive”) and Onyx Pharmaceuticals, Inc.
(the “Company”) and amends and restates the prior Executive Change in Control
Severance Benefits Agreement between the Company and Executive dated
September 30, 2010 (the “Original Date”). This Agreement is intended to provide
Executive with certain compensation and benefits in the event that Executive is
subject to a qualifying termination of employment in connection with a Change in
Control. Certain capitalized terms used in this Agreement are defined in
Article 5.
     The Company and Executive hereby agree as follows:
ARTICLE 1
Scope of and Consideration for this Agreement
     1.1 The Company desires to continue to employ Executive in the position of
SVP, Global Human Resources, and Executive wishes to continue to be employed by
the Company in such position.
     1.2 The Company and Executive wish to clarify the compensation and benefits
the Executive shall be eligible to receive upon a Covered Termination as well as
the manner of compliance with, or exemption from, Code Section 409A and recent
proposed health care regulations.
     1.3 The duties and obligations of the Company to Executive under this
Agreement shall be in consideration for Executive’s past services to the
Company, Executive’s continued employment with the Company, and, with respect to
the benefits described in Article 2, Executive’s execution of an effective
Release in accordance with Section 3.1.
     1.4 This Agreement supersedes and replaces all prior agreements, plans,
policies and understandings on the subjects contained herein, including, but not
limited to all prior executive change in control severance benefits agreements
(together, the “Prior Agreements”).
ARTICLE 2
Severance Benefits
     2.1 Severance Benefits. Upon a Covered Termination, and subject to the
terms and conditions of this Agreement, Executive shall be entitled to receive
the benefits set forth in this Article 2.

1.



--------------------------------------------------------------------------------



 



     2.2 Cash Severance Benefits. The Company shall make a cash severance
payment in a lump sum to Executive in an amount equal to the product of
(i) Executive’s Base Salary, and (ii) the quotient obtained by dividing
twenty-six (26) by twelve (12), less applicable tax withholdings. This lump sum
will be paid on the sixtieth (60th) day following the date of the Covered
Termination, but in no event later than as provided in Section 3.4 below.
     2.3 Health Continuation Coverage.
          (a) Provided that Executive is eligible for, and has made the
necessary elections pursuant to COBRA under a health, dental, or vision plan
sponsored by the Company, Executive shall be entitled to payment, as and when
due to the COBRA carrier, by the Company in an amount equal to the monthly total
of the applicable premiums (inclusive of premiums for Executive’s eligible
dependents for such health, dental, or vision plan coverage as in effect
immediately prior to the date of the Covered Termination) for such health,
dental, or vision plan coverage, less applicable tax withholdings, until the
earliest to occur of (i) eighteen (18) months after Executive’s termination
date, (ii) the date Executive becomes eligible for coverage under a health,
dental, or vision insurance plan of a subsequent employer and (iii) the date
Executive or his dependents cease to be eligible for COBRA coverage. In no way
limiting Section 3.5 below, these payments will be subject to any applicable tax
withholdings (including tax withholdings necessary to ensure that the provision
of this benefit is not deemed a discriminatory practice giving rise to penalties
to the Company under applicable laws) and will be counted as coverage pursuant
to COBRA to the maximum extent permitted under applicable law. Executive shall
be required to notify the Company immediately if Executive becomes eligible for
coverage under a health, dental, or vision insurance plan of a subsequent
employer. Upon the conclusion of such period of insurance premium payments made
by the Company, Executive will be responsible for the entire payment of such
premiums required under COBRA for the remaining duration of the COBRA period, if
any.
          (b) For purposes of this Section 2.3, (i) references to COBRA shall be
deemed to refer also to analogous provisions of state law, and (ii) the amount
of the payment from the Company shall not include any amounts payable by
Executive under a Code Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of Executive.
     2.4 Continued Life Insurance Benefit. Provided the Executive converts his
coverage under the Company’s basic group life insurance policy into individual
coverage, the Company shall pay, directly to the provider, as and when due, an
amount equal to the same percentage of the cost of such premiums for such basic
(but not supplemental) group life insurance coverage that the Company paid prior
to the Covered Termination, less applicable tax withholdings, until the earliest
to occur of (i) eighteen (18) months after Executive’s termination date,
(ii) the date Executive becomes eligible for coverage under a group life
insurance plan or policy of a subsequent employer and (iii) the date Executive
ceases to be eligible for such conversion coverage. Executive shall be required
to notify the Company in writing immediately if Executive becomes eligible for
coverage by a life insurance plan or policy of a subsequent employer.
     2.5 Outplacement Assistance. On behalf of Executive, the Company shall
reimburse Executive for reasonable outplacement services actually incurred for a
period of one

2.



--------------------------------------------------------------------------------



 



(1) year following a Covered Termination with an outplacement service provider
selected by the Company; provided, however, that the total cost to the Company
of such outplacement services shall not exceed twenty-five thousand dollars
($25,000), less applicable tax withholdings.
     2.6 Stock Awards. The stock awards granted to Executive prior to the
Original Date were modified to contain, and stock awards granted to Executive on
or after the Original Date do and/or shall contain, the following provisions:
          (a) Vesting and Exercisability. The vesting and exercisability of
Executive’s then-outstanding stock awards shall be accelerated in full upon a
Covered Termination.
          (b) Term. Executive shall have twelve (12) months following a Covered
Termination in which to exercise any outstanding stock options, but in no event
shall such period exceed the expiration of the term of the stock option as set
forth in the stock option agreement, including any early termination required in
connection with a Change in Control.
ARTICLE 3
Limitations and Conditions on Benefits
     3.1 Release Prior to Payment of Benefits. Upon the occurrence of a Covered
Termination, and prior to the provision or payment of any benefits under this
Agreement on account of such Covered Termination, Executive must execute a
general waiver and release in substantially the form attached hereto and
incorporated herein as Exhibit A, Exhibit B, or Exhibit C, as appropriate (each
a “Release”), and such release must become effective in accordance with its
terms and in all cases not later than the 60th day after the Covered
Termination. The Company may modify the Release in its discretion to comply with
changes in applicable law until the date of a Covered Termination. Such Release
shall specifically relate to all of Executive’s rights and claims in existence
at the time of such execution and shall confirm Executive’s obligations under
the Company’s standard form of proprietary information and inventions agreement.
It is understood that, as specified in the applicable Release, Executive has a
certain number of calendar days to consider whether to execute such Release. If
Executive does not execute such Release within the applicable period, no
benefits shall be provided or payable under this Agreement pursuant to a Covered
Termination. It is further understood that if Executive is age 40 or older at
the time of a Covered Termination, Executive may revoke the applicable Release
within seven (7) calendar days after its execution. If Executive revokes such
Release within such subsequent seven (7) day period, no benefits shall be
provided or payable under this Agreement pursuant to such Covered Termination.
     3.2 Parachute Payments.
          (a) Parachute Payment Limitation. If any payment or benefit (including
payments and benefits pursuant to this Agreement) Executive would receive in
connection with a Change in Control from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”),

3.



--------------------------------------------------------------------------------



 



then the Company shall cause to be determined, before any amounts of the Payment
are paid to Executive, which of the following two alternative forms of payment
shall be paid to Executive: (i) payment in full of the entire amount of the
Payment (a “Full Payment”), or (ii) payment of only a part of the Payment so
that Executive receives the largest payment possible without the imposition of
the Excise Tax (a “Reduced Payment”). A Full Payment shall be made in the event
that the quotient obtained by dividing (i) the excess of (a) the Full Payment,
over (b) the Reduced Payment, by (ii) the Reduced Payment, is greater than ten
percent (10%). A Reduced Payment shall be made in the event that the quotient
obtained by dividing (i) the excess of (a) the Full Payment, over (b) the
Reduced Payment, by (ii) the Reduced Payment, is less than or equal to ten
percent (10%). If a Reduced Payment is made, (i) the Payment shall be paid only
to the extent permitted under the Reduced Payment alternative, and Executive
shall have no rights to any additional payments and/or benefits constituting the
Payment, and (ii) reduction in payments and/or benefits shall occur in the
following order: (1) reduction of cash payments; (2) cancellation of accelerated
vesting of equity awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits paid
to Executive. Within any such category of payments and benefits (that is, (1),
(2), (3) or (4)), a reduction shall occur first with respect to amounts that are
not “deferred compensation” within the meaning of Internal Revenue Code
Section 409A and then with respect to amounts that are. In the event that
acceleration of compensation from a category of Executive’s equity awards is to
be reduced, such acceleration of vesting shall be canceled in the reverse order
of the date of grant.
          (b) The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall make all determinations required to be made under
this Section 3.2. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.
          (c) The independent registered public accounting firm engaged to make
the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as reasonably requested by the Company or Executive. If the independent
registered public accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with documentation that no
Excise Tax will be imposed with respect to such Payment. Any good-faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and Executive.
     3.3 Certain Reductions and Offsets. To the extent that any federal, state
or local laws, including, without limitation, the Worker Adjustment and
Retraining Notification Act (the “WARN Act”) or any other so-called “plant
closing” laws, require the Company to give advance notice or make a payment of
any kind to Executive because of Executive’s involuntary termination due to a
layoff, reduction in force, plant or facility closing, sale of business, change

4.



--------------------------------------------------------------------------------



 



in control, or any other similar event or reason, the benefits payable under
this Agreement shall be correspondingly reduced. The benefits provided under
this Agreement are intended to satisfy any and all statutory obligations that
may arise out of Executive’s involuntary termination of employment for the
foregoing reasons, and the parties shall construe and enforce the terms of this
Agreement accordingly.
     3.4 Application of Section 409A. All payments provided under this Agreement
are intended to constitute separate payments for purposes of Code Section 409A,
including but not limited to Treasury Regulation Section 1.409A-2(b)(2).
          (a) The cash severance payment provided under Section 2.2 shall be
paid no later than March 15th of the calendar year following the calendar year
in which the Covered Termination occurs. It is the intention of the preceding
sentence to apply the “short-term deferral rule” set forth in Treasury
Regulation Section 1.409A-1(b)(4) to such payments. If it is determined that the
cash severance payments do not satisfy the requirements for exemption under
Treasury Regulation Section 1.409A-1(b)(4), such payments are intended to be
compliant with Treasury Regulation Sections 1.409A-3(a) and will be construed as
such, and paid not later than the later of (x) December 31st of the year of the
Covered Termination and (y) the 15th day of the third calendar month following
the date of the Covered Termination.
          (b) Amounts paid pursuant to Section 2.3 (that is, continued health
insurance premiums) are intended to be exempt from Code Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v)(B) and to the extent not so
exempt, that it is paid in compliance with Code Section 409A under Treasury
Regulation Section 1.409A-3(i)(1)(iv), the provisions of which are expressly
incorporated by reference herein.
          (c) The continued life insurance benefit provided under Section 2.4 is
intended to be exempt from Code Section 409A under Treasury
Regulation Section 1.409A-1(b)(9)(v)(C) and (D), and to the extent not so
exempt, that it is paid in compliance with Code Section 409A under Treasury
Regulation Section 1.409A-3(i)(1)(iv), the provisions of which are expressly
incorporated by reference herein.
          (d) The outplacement assistance payments provided under Section 2.5
are intended to be exempt from Code Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(v)(A) and to the extent not so exempt, that it
is paid in compliance with Code Section 409A under Treasury
Regulation Section 1.409A-3(i)(1)(iv), the provisions of which are expressly
incorporated by reference herein (with the amount of expenses eligible for
reimbursement in a given calendar month equal to the monthly pro-rata amount of
the total allowance).
          (e) Payments pursuant to Section 2.6 are intended to be exempt from
Code Section 409A pursuant to Treasury Regulation Sections 1.409A-1(b)(4),
(5) and (6).
          (f) Notwithstanding any provision to the contrary in this Agreement,
if Executive is deemed by the Company at the time of his separation from service
to be a “specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and
if any of the payments upon separation from service set forth herein and/or
under any other agreement with the Company are

5.



--------------------------------------------------------------------------------



 



deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided prior to the
earliest of (i) the expiration of the six-month period measured from the date of
Executive’s separation from service with the Company, (ii) the date of
Executive’s death or (iii) such earlier date as permitted under Section 409A
without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this paragraph shall be paid in a lump
sum to Executive or the applicable benefit carrier, and any remaining payments
due shall be paid as otherwise provided herein or in the applicable agreement.
No interest shall be due on any amounts so deferred.
     3.5 Tax Withholding. All payments under this Agreement shall be subject to
applicable withholding for federal, state and local income and employment taxes.
Executive authorizes withholding from payroll and any other amounts payable to
Executive, and otherwise agrees to make adequate provision, for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company that arise in connection with the payments and
benefits provided under this Agreement.
     3.6 Indebtedness of Executive. If Executive is indebted to the Company on
the effective date of a Covered Termination, the Company reserves the right to
offset any severance payments under this Agreement by the amount of such
indebtedness.
ARTICLE 4
Other Rights and Benefits
     Nothing in the Agreement shall prevent or limit Executive’s continuing or
future participation in any benefit, bonus, incentive or other plans, programs,
policies or practices provided by the Company and for which Executive may
otherwise qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under other agreements with the Company. Except as
otherwise expressly provided herein, amounts that are vested benefits or that
Executive is otherwise entitled to receive under any plan, policy, practice or
program of the Company at or subsequent to the date of a Change in Control shall
be payable in accordance with such plan, policy, practice or program.
ARTICLE 5
Definitions
     Unless otherwise provided, for purposes of the Agreement, the following
definitions shall apply:
     5.1 “Base Salary” means the greater of (i) Executive’s annual base salary
(excluding incentive pay, premium pay, commissions, relocation assistance or
benefits, housing allowances, overtime, bonuses, and other forms of special or
variable compensation) as in effect on the date of a Covered Termination, or
(ii) Executive’s annual base salary (excluding incentive pay,

6.



--------------------------------------------------------------------------------



 



premium pay, commissions, relocation assistance or benefits, housing allowances,
overtime, bonuses, and other forms of special or variable compensation) as in
effect on the date of a Change in Control.
     5.2 “Board” means the Board of Directors of the Company.
     5.3 “Change in Control” means one or more of the following events:
          (a) A consummated sale or other disposition of all or substantially
all of the assets of the Company (other than a sale to an entity in which at
least fifty percent (50%) of the combined voting power of the voting securities
of such entity are owned by the stockholders of the Company in substantially the
same proportions as their ownership of the Company immediately prior to such
sale).
          (b) Any person, entity or group (other than the Company, a subsidiary
or affiliate of the Company, or a Company employee benefit plan, including any
trustee of such plan acting as trustee) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.
          (c) A consummated merger, consolidation or similar transaction
involving (directly or indirectly) the Company, immediately after the
consummation of which, the stockholders immediately prior to the consummation of
such transaction do not own, directly or indirectly, outstanding voting
securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such transaction or more
than fifty percent (50%) of the combined outstanding voting power of the parent
of the surviving entity in such transaction.
          Notwithstanding the foregoing, to the extent that the Company
determines that any of the payments or benefits to Executive under this
Agreement or otherwise that are payable in connection with a Change in Control
constitute deferred compensation under Section 409A that may only be paid on a
qualifying transaction (that is, the payments and benefits are not otherwise
“exempt” under 409A), the foregoing definition of Change in Control shall apply
only to the extent the transaction also meets the definition used for purposes
of Treasury Regulation Section 1.409A-3(a)(5), that is, as defined under
Treasury Regulation Section 1.409A-3(i)(5).
     5.4 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
     5.5 “Code” means the Internal Revenue Code of 1986, as amended.
     5.6 “Company” means Onyx Pharmaceuticals, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction, or any subsequent
surviving entity resulting from any subsequent Change in Control.
     5.7 “Constructive Termination” means a voluntary termination of employment
by Executive resulting in a “separation from service” with the Company within
the meaning of

7.



--------------------------------------------------------------------------------



 



Treasury Regulation Section 1.409A-1(h) within a period of ninety (90) days
after Executive provides written notice to the Company of the initial occurrence
of one of the following actions taken without Executive’s written consent (which
written notice must be provided within ninety (90) days after the initial
occurrence of one of the following actions, and must reasonably specify the
particulars of the action); provided, however, following the receipt of notice
by the Company, the Company shall have a period of thirty (30) days during which
to remedy the action giving rise to a Constructive Termination; provided,
further, if such action is remedied by the Company during such period,
Constructive Termination shall be deemed not to have occurred:
          (a) the assignment to Executive of duties or responsibilities that
results in a material diminution in Executive’s function as in effect
immediately prior to the effective date of the Change in Control; provided,
however, that a change in Executive’s title or reporting relationships shall not
constitute a Constructive Termination;
          (b) a material reduction in Executive’s Base Salary, unless the
reduction is made pursuant to an across-the-board reduction of the base salaries
of all executive officers of the Company of no more than ten percent (10%);
          (c) an adverse change in Executive’s business location that increases
his or her one way commute by more than thirty-five (35) miles;
          (d) a material breach by the Company of any provision of this
Agreement; or
          (e) any failure by the Company to obtain the assumption of the
material terms of this Agreement by any successor or assign of the Company, such
assumption to be effective no later than the effective date of a Change in
Control.
     5.8 “Covered Termination” means an Involuntary Termination Without Cause or
a Constructive Termination, either of which occurs within twenty-four
(24) months following the effective date of a Change in Control.
     5.9 “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge for reasons other than Cause (and other than as a result of death or
disability) resulting in a “separation from service” with the Company within the
meaning of Treasury Regulation Section 1.409A-1(h). For this purpose, “Cause”
means that, in the reasonable determination of the Company, Executive (i) has
committed an intentional act or acted with gross negligence that has materially
injured the business of the Company; (ii) has intentionally refused or failed to
follow lawful and reasonable directions of the Board or the appropriate
individual to whom Executive reports; (iii) has willfully and habitually
neglected Executive’s duties for the Company; or (iv) has been convicted of a
felony involving moral turpitude that is likely to inflict or has inflicted
material injury on the business of the Company. Notwithstanding the foregoing,
Cause shall not exist based on conduct described in clause (ii) or (iii) unless
the conduct described in such clause has not been cured within fifteen (15) days
following Executive’s receipt of written notice from the Company specifying the
particulars of the conduct constituting Cause.

8.



--------------------------------------------------------------------------------



 



ARTICLE 6
General Provisions
     6.1 Employment Status. This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (i) to retain Executive as an employee,
(ii) to change the status of Executive as an at-will employee or (iii) to change
the Company’s policies regarding termination of employment.
     6.2 Notices. Any notices provided hereunder must be in writing, and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by facsimile) or the
third day after mailing by first class mail, to the Company at its primary
office location or to Executive at Executive’s address as listed in the
Company’s payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at the address as listed in the Company’s payroll records.
     6.3 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
     6.4 Waiver. If either party should waive any breach of any provision of
this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
     6.5 Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation, including but not limited to statutory claims, shall be resolved
solely and exclusively by final and binding arbitration held in San Francisco,
California through JAMS, Inc. (“JAMS”) under the then-existing JAMS employment
law arbitration rules. However, nothing in this Section 6.5 is intended to
prevent either party from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. By agreeing to
this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge, or administrative
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award. The arbitrator shall be authorized to award any or all remedies that
Executive or the Company would be entitled to seek in a court of law. The
Company shall pay all JAMS’ arbitration fees in excess of the amount of court
fees that would be required if the dispute were decided in a court of law. Each
party in any such arbitration shall be responsible for its own attorneys’ fees,
costs and necessary disbursement;

9.



--------------------------------------------------------------------------------



 



provided, however, that in the event one party refuses to arbitrate and the
other party seeks to compel arbitration by court order, if such other party
prevails, it shall be entitled to recover reasonable attorneys’ fees, costs and
necessary disbursements. Pursuant to California Civil Code Section 1717, each
party warrants that it was represented by counsel in the negotiation and
execution of this Agreement, including the attorneys’ fees provision herein.
     6.6 Complete Agreement. This Agreement, including Exhibit A, Exhibit B and
Exhibit C, constitutes the entire agreement between Executive and the Company
and is the complete, final, and exclusive embodiment of their agreement with
regard to this subject matter, wholly superseding all written and oral
agreements with respect to payments and benefits to Executive in the event of
employment termination. It is entered into without reliance on any promise or
representation other than those expressly contained herein.
     6.7 Amendment or Termination of Agreement; Continuation of Agreement. This
Agreement may be changed or terminated only upon the mutual written consent of
the Company and Executive. The written consent of the Company to a change or
termination of this Agreement must be signed by an executive officer of the
Company (other than Executive) after such change or termination has been
approved by the Board or duly authorized committee thereof. Unless so
terminated, this Agreement shall continue in effect for as long as Executive
continues to be employed by the Company or by any surviving entity following any
Change in Control. In other words, if, following a Change in Control, Executive
continues to be employed by the surviving entity without a Covered Termination
and the surviving entity then undergoes a Change in Control, following which
Executive is terminated by the subsequent surviving entity in a Covered
Termination, then Executive shall receive the benefits described in Article 2
hereof.
     6.8 Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. Signatures
transmitted via facsimile shall be deemed equivalent to originals.
     6.9 Headings. The headings of the Articles and Sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
     6.10 Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive, and the Company, and any
surviving entity resulting from a Change in Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and administrators, without regard to whether or not
such person actively assumes any rights or duties hereunder; provided, however,
that Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.
     6.11 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state’s conflict of laws rules.

10.



--------------------------------------------------------------------------------



 



     6.12 Construction of Agreement. In the event of a conflict between the text
of the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.
     6.13 Loss of ISO Status. The Executive acknowledges and agrees that by
virtue of entering into this Agreement, all stock options awarded to Executive
prior to the Original Date and/or Effective Date of this Agreement and which are
both (a) designated “Incentive Stock Options” and (b) “In the Money” by virtue
of the fact that such options have an exercise price per share less than the
fair market value of one share of the Company’s common stock as of the Original
Date and/or Effective Date of this Agreement, may lose their status as tax
favored incentive stock options. Executive further acknowledges and agrees that
that upon exercise of such options, to the extent the options are not incentive
stock options, Executive will have to make suitable arrangements with the
Company to satisfy all applicable federal and state income and employment
withholding taxes owing as a result of such exercise.
     6.14 Circular 230 Disclaimer. The following disclaimer is provided in
accordance with the Internal Revenue Service’s Circular 230 (31 C.F.R. Part 10).
Any tax advice contained in this Agreement is intended to be preliminary, for
discussion purposes only, and not final. Any such advice is not intended to be
used for marketing, promoting or recommending any transaction or for the use of
any person in connection with the preparation of any tax return. Accordingly,
this advice is not intended or written to be used, and it cannot be used, by any
person for the purpose of avoiding tax penalties that may be imposed on such
person.
     In Witness Whereof, the parties have executed this Agreement on the
Effective Date written above.

                  Onyx Pharmaceuticals, Inc.       Executive    
 
               
By:
Name:
  /s/ Suzanne M. Shema
 
Suzanne M. Shema       /s/ Kaye Foster-Cheek
 
      Kaye Foster-Cheek    
Title:
  Senior Vice President, General Counsel            

Exhibit A: Release (Individual Termination — Age 40 or Older)
Exhibit B: Release (Individual and Group Termination — Under Age 40)
Exhibit C: Release (Group Termination — Age 40 or Older)

11.



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
(Individual Termination — Age 40 or Older)
     Certain capitalized terms used in this Release are defined in the Amended
and Restated Executive Change in Control Severance Benefits Agreement (the
“Agreement”) which I have executed and of which this Release is a part.
     I hereby acknowledge and reaffirm my continuing obligations under the
Company’s proprietary information and inventions agreement that I signed in
connection with my employment.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims, including but not limited to my release of unknown and unsuspected
claims.
     Except as otherwise set forth in this Release, in exchange for the benefits
I will receive under the Agreement which I am not otherwise entitled to receive,
and as required by the Agreement, I hereby generally and completely release,
acquit and forever discharge the Company and its parent, subsidiary, and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, stockholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties”), of and from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that I sign this Release (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including but not limited to claims based on or
arising from the Agreement); (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act of 1967 (as amended)
(the “ADEA”), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification

1.



--------------------------------------------------------------------------------



 



agreement with the Company to which I am a party, the charter, bylaws, or under
applicable law; (b) any rights which are not waivable as a matter of law; or
(c) any claims for breach of the Agreement arising after the date that I sign
the Release. In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any investigation or proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that I hereby waive my right to any monetary benefits in connection with
any such claim, charge, investigation, or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, that the consideration given for the Release
is in addition to anything of value to which I was already entitled, and that I
have been advised by this writing, as required by the ADEA, that: (a) my release
of claims does not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign it
sooner); (d) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of my revocation to the Chairman of the
Company’s Board of Directors; and (e) this Release will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after I sign this Release (the “Effective Date”).
     I hereby represent that I have been paid all compensation owed and for all
hours worked, have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act or otherwise,
and have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.
     In addition to the above: (a) I agree not to disparage the Company or any
of the other Released Parties in any manner likely to be harmful to its or their
business, business reputations, or personal reputations; (b) I agree to return,
no later than my employment termination date, all Company property, documents,
information, and materials, including but not limited to any and all embodiments
(e.g., notes, computer-recorded information) of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
my possession or control; and (c) I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company or its officers, directors, or
affiliated entities, nor induce or encourage any person or entity to bring such
claims; provided that it shall not violate this covenant if I testify truthfully
when required to do so by a valid subpoena or under similar compulsion of law.

                  Executive    
 
                     
 
           
 
  Date:        
 
     
 
   

2.



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE
(Individual and Group Termination — Under Age 40)
     Certain capitalized terms used in this Release are defined in the Amended
and Restated Executive Change in Control Severance Benefits Agreement (the
“Agreement”) which I have executed and of which this Release is a part.
     I hereby acknowledge and reaffirm my continuing obligations under the
Company’s proprietary information and inventions agreement that I signed in
connection with my employment.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims, including but not limited to my release of unknown and unsuspected
claims.
     Except as otherwise set forth in this Release, in exchange for the benefits
I will receive under the Agreement which I am not otherwise entitled to receive,
and as required by the Agreement, I hereby generally and completely release,
acquit and forever discharge the Company and its parent, subsidiary, and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, stockholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties”), of and from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that I sign this Release (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including but not limited to claims based on or
arising from the Agreement); (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or under applicable law;

1.



--------------------------------------------------------------------------------



 



(b) any rights which are not waivable as a matter of law; or (c) any claims for
breach of the Agreement arising after the date that I sign the Release. In
addition, nothing in this Release prevents me from filing, cooperating with, or
participating in any investigation or proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the California Department of
Fair Employment and Housing, or any other government agency, except that I
hereby waive my right to any monetary benefits in connection with any such
claim, charge, investigation or proceeding. I hereby represent and warrant that,
other than the Excluded Claims, I am not aware of any claims I have or might
have against any of the Released Parties that are not included in the Released
Claims.
     I acknowledge that the consideration given under the Agreement for the
waiver and release in the preceding paragraph hereof is in addition to anything
of value to which I was already entitled. I further acknowledge that I have been
advised by this writing that: (a) my waiver and release do not apply to any
rights or claims that may arise on or after the date I sign this Release; (b) I
have the right to consult with an attorney prior to signing this Release
(although I may choose voluntarily not to do so); and (C) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign
this Release earlier). This Release will be effective as of the date that I sign
and return it to the Company (the “Effective Date”).
     I hereby represent that I have been paid all compensation owed and for all
hours worked, have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act or otherwise,
and have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.
     In addition to the above: (a) I agree not to disparage the Company or any
of the other Released Parties in any manner likely to be harmful to its or their
business, business reputations, or personal reputations; (b) I agree to return,
no later than my employment termination date, all Company property, documents,
information, and materials, including but not limited to any and all embodiments
(e.g., notes, computer-recorded information) of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
my possession or control; and (c) I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company or its officers, directors, or
affiliated entities, nor induce or encourage any person or entity to bring such
claims; provided that it shall not violate this covenant if I testify truthfully
when required to do so by a valid subpoena or under similar compulsion of law.

                  Executive    
 
                     
 
           
 
  Date:        
 
     
 
   

2.



--------------------------------------------------------------------------------



 



Exhibit C
RELEASE
(Group Termination — Age 40 or Older)
     Certain capitalized terms used in this Release are defined in the Amended
and Restated Executive Change in Control Severance Benefits Agreement (the
“Agreement”) which I have executed and of which this Release is a part.
     I hereby acknowledge and reaffirm my continuing obligations under the
Company’s proprietary information and inventions agreement that I signed in
connection with my employment.
     I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to my release of any
claims, including but not limited to my release of unknown and unsuspected
claims.
     Except as otherwise set forth in this Release, in exchange for the benefits
I will receive under the Agreement which I am not otherwise entitled to receive,
and as required by the Agreement, I hereby generally and completely release,
acquit and forever discharge the Company and its parent, subsidiary, and
affiliated entities, along with its and their predecessors and successors and
their respective directors, officers, employees, shareholders, stockholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties”), of and from any and all claims, liabilities and
obligations, both known and unknown, that arise from or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date that I sign this Release (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (b) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, other
incentive compensation, vacation pay and the redemption thereof, expense
reimbursements, severance payments, fringe benefits, stock, stock options, or
any other ownership or equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing (including but not limited to claims based on or
arising from the Agreement); (d) all tort claims, including but not limited to
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
but not limited to claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act of 1967 (as amended)
(the “ADEA”), and the California Fair Employment and Housing Act (as amended).
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification I
may have pursuant to any written indemnification

1.



--------------------------------------------------------------------------------



 



agreement with the Company to which I am a party, the charter, bylaws, or under
applicable law; (b) any rights which are not waivable as a matter of law; or
(c) any claims for breach of the Agreement arising after the date that I sign
the Release. In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any investigation or proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that I hereby waive my right to any monetary benefits in connection with
any such claim, charge, investigation, or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, that the consideration given for the Release
is in addition to anything of value to which I was already entitled, and that I
have been advised by this writing, as required by the ADEA, that: (a) my release
of claims does not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have forty-five
(45) days to consider this Release (although I may choose voluntarily to sign it
sooner); (d) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of my revocation to the Chairman of the
Company’s Board of Directors; and (e) this Release will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after I sign this Release (the “Effective Date”).
     In addition, I acknowledge that I have received with this Release a written
disclosure as required under Title 29 U.S. Code Section 626(f)(1)(H)), which
includes information concerning the job titles and ages of all employees who
were terminated as part of this group termination, the criteria used by the
Company in selecting employees for the group termination, and the job titles and
ages of all employees of the Company in the same job classification or
organizational unit who were not terminated as part of this group termination.
     I hereby represent that I have been paid all compensation owed and for all
hours worked, have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the Family and Medical Leave Act or otherwise,
and have not suffered any on-the-job injury for which I have not already filed a
workers’ compensation claim.

2.



--------------------------------------------------------------------------------



 



     In addition to the above: (a) I agree not to disparage the Company or any
of the other Released Parties in any manner likely to be harmful to its or their
business, business reputations, or personal reputations; (b) I agree to return,
no later than my employment termination date, all Company property, documents,
information, and materials, including but not limited to any and all embodiments
(e.g., notes, computer-recorded information) of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
my possession or control; and (c) I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company or its officers, directors, or
affiliated entities, nor induce or encourage any person or entity to bring such
claims; provided that it shall not violate this covenant if I testify truthfully
when required to do so by a valid subpoena or under similar compulsion of law.

                  Executive    
 
                     
 
           
 
  Date:        
 
     
 
   

3.